22 So.3d 131 (2009)
Jackie Dean POGUE, a/k/a Jack Clayton, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3536.
District Court of Appeal of Florida, Fifth District.
November 13, 2009.
Jackie D. Pogue, Lowell, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's determination that Appellant's rule 3.850 motion was insufficient, but reverse and remand so that Appellant may be permitted to amend his petition if he can. Spera v. State, 971 So.2d 754 (Fla.2007).
AFFIRMED in part; REVERSED in part and REMANDED.
SAWAYA, TORPY and COHEN, JJ., concur.